 In the Matter Of MATHIESON CHEMICAL CORPORATION,' EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,A. F. OF L,PETITIONERIn the Matter of MATHIESON CHEMICAL CORPORATION,EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION, A. F. L., PETITIONERCases Nos.5-RC-2720 and o-R-2331, respectively.-Decided March01, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing in these consolidatedcases2was held in Marion, Virginia, on January 27 and 28, 1949,beforeHarold G. Biermann, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners and the Intervenor, Saltville Mathieson Em-ployees Association, are labor organizations claiming to representemployees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The Firemen seek a unit consisting of all employees in the Steamand Power Department, excluding supervisors as defined in the Act.' The Employer's name appears as amended at the hearing.2 Cases Nos.5-RC-220 and 5-RC-231 were consolidated by order of the Regional Directoron December 21, 1948.*Reynolds,Murdock, and Gray.82 N. L.R. B., No. 29.250 MATHIE SON CHEMICAL CORPORATION251The Chemical Workers asks for a unit consisting of all productionand maintenance employees, excluding employees in the Steam andPower Department, clerical employees, guards, andsupervisors asdefined in the Act.'The Intervenor and the Employer contend thatthe plant-wide unit found appropriate by the Board in a prior repre-sentation proceeding,4 which is the unit presently covered by theircontract, is appropriate in this case.The principal function of the Steam and Power Department is theproduction of steam, and most of the 56 employees in the department 5are so engaged.A few employees in the department operate thewater supply equipment that is used to pump water, primarily forcooling purposes, throughout the plant.Steam is used at the Salt-ville plant for two primary purposes-to generate power, and supplyheat and steam as such as required in the various productive processes.Ninety percent of all the steam produced is used in processing opera-tions from which finished products result.Some of this steam isfirstused for motive power, suchas isneeded in the production ofelectricity.The other 10 percent of the steam is used for heatingpurposes.Although Steam and Power employees work in a numberof different areas throughout the plant, they have relatively littlecontact with the rest of the production and maintenance employees.Steam and Power employees are designated as a separate departmentby the Employer and are separately supervised.The Employer ad-heres very closely to a strict departmental seniority system, and thereis relatively little interchange of employees between departments.The Steam and Power employees do no work other than that requiredin the performance of their duties in the Steam and PowerDepartment.We believe that the Steam and Power Department employees in-volved herein do not differ substantially from the powerhouse em-ployees whom the Board has repeatedly found to constitute a readilyidentifiable and functionally coherent group appropriate for purposes8Exclusive of the Steam and Power employees,the production and maintenance unitrequested by the Chemical Workers differs somewhat from the unit claimed to be ap-propriate by the Employer and the Intervenor.As indicated below, the latter unit haspreviously been found appropriate by the Board and has served as the basis of contractualrelations between the Employer and the Intervenor.4Matter of the Methieson Alkali Works,55 N. L. R B 1100.The appropriate unit wasthere found to be all production employees and employees engaged in the maintenance ofproduction properties and equipment at the Employer's Saltville operations,including labortest employees,water tenders,caustic finishers,and quarry watchmen,but excluding com-munity service employees,all other watchmen,guards, patrolmen, general office and salariedplant clerks,all other laboratory employees,and supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in the status of employees,or effectively recommend such action5There are approximately 1,400 employees at the Saltville plant of the Employer, whichis the only one involved in this case. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining."Accordingly, we find that the Steam andPower Department employees may appropriately constitute a sep-arate unit or be included in a larger unit of production and mainte-nance employees.We shall not, however, make any unit determina-tion at this time, but shall be guided in part by the desires of theemployees as expressed in the elections hereinafter directed.We shalldirect that the questions concerning representation shall be resolved byseparate elections by secret ballot among employees at the Saltvilleplant of the Employer within the voting groups described below :1.All employees in the Steam and Power Department excludingsupervisors as defined in the Act.2.All remaining production and maintenance employees,? includ-ing laboratory test employees and caustic finishers, but excluding com-munity service employees, watchmen," guards, patrolmen, generaloffice and salaried plant clerks, all other laboratory employees, andsupervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, asamended, amongthe employees in the voting groups described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections,and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine :8Matter of Wilson & Company,Inc.,80 N.L. R. B. 1463 ;Matter of Crocker,BurbankJCompany,Ass'n,80 N. L.R. B.774; Matter of Worthy Paper Company Association,80 N. L.R. B. 19;Matter of B. W. Bliss Company76 N. L.R. B. 475.7Since there was no evidence introduced at the hearing which would lead us to makeany change in the residual production and maintenance group, we establish a voting groupof production and maintenance employees, excluding the Steam and Power employees,substantially the same as the unit previously found appropriate by the Board.sAlthough quarry watchmen were included in the prior production and maintenanceunit found appropriate by the Board, they are here excluded as guards under the pro-visions of Section 8 (b) (3) of the Act. SeeMatter of C. V. Hill&Co, Inc., 76N. L. R. B. 158. MATHIESON CHEMICAL CORPORATION253(1)Whether the employees in Voting Group 1 desire to be repre-sented, for the purposes of collective bargaining, by InternationalBrotherhood of Firemen and Oilers, A. F. of L., or by Saltville Mathie-son Employees Association, or by neither;(2)Whether the employees in Voting Group 2 desire to be repre-sented for the purposes of collective bargaining by InternationalChemicalWorkers Union, A. F. of L., or by Saltville MathiesonEmployees Association, or by neither.